DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Procedural Summary
2.    This is responsive to the claims filed 2/1/22 via an RCE.
3.    Claims 1, 2, 4, 7, 9, 10, 12, 15, 17 and 18 has been amended. Claims 1 – 20 are pending.

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/22 has been entered.
 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.	Claims 1 - 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kubo (US 6267678) and in view of Cheok (US 20050289590) and further in view of Landis (US 20040235545).
7.	Regarding claim 1 and 17, Kubo discloses a method for interfacing with a scene (FIG. 1 and Col 7, 43 – 49), comprising:
display data, rendered on a main display screen, the display data defining a scene rendered by the video game (abstract; FIG. 1 and Col 7, 43 – 49; the main display screen 14)
determining additional information that is in addition to the scene of the video game that is displayed on the main display screen (i.e. part 14), the additional information (i.e. information regarding cards in an enlarged size) defining graphics or text to be added to the scene (abstract; FIG. 1 and Col 7, 43 – 49 and Col 19, 3 - 11; for use when the game continues on the portable device);
presenting the additional information (i.e. cards in an enlarged size) on a display of the portable device (abstract; FIG. 1 and Col 7, 43 – 49 and Col 19, 3 - 11)
Kubo fails to explicitly disclose the following limitations:
the display data being configured to include a visual cue;
in response to identification of the visual cue, “determining additional information that is in addition to the scene that is displayed on the main display”,
capturing the display data by an image capture device incorporated into a portable device while being directed toward the main display screen to enable the capturing;
analyzing the captured display data to identify the visual cue as depicted in the scene of the video game as depicted in the display data;
the presentation of the additional information being responsive to the identification of the visual cue.
Cheok teaches:

the display data being configured to include a visual cue (i.e. the advertising marker described in abstract) (abstract and paragraphs 29);
in response to identification of the visual cue, determining additional information (i.e. additional information about the second scene, wherein the additional information is in addition to the first scene described in paragraph 29) (Abstract and paragraph 29; paragraph 29 teaches the platform including an image capturing module to capture images of an item in a first scene, the item having at least one advertising marker, a communications module to transmit the captured images to a server, and to receive images in a second scene from the server providing a mixed reality experience to the user),
capturing the display data by an image capture device (i.e. an image capturing module/camera described in paragraph 40) incorporated into a portable device (i.e. a mobile communications device) while being directed toward an object (i.e. the main display screen described by Kubo) to enable the capturing (abstract and paragraphs 29 and 40);
analyzing the captured display data to identify the visual cue (i.e. advertising marker described in abstract) as depicted in the scene as depicted in the display data (abstract);
the presentation of the additional information (i.e. images of a second scene) being responsive to the identification of the visual cue (abstract).
Cheok also teaches capturing display data (i.e. the advertising marker described in paragraph 29), rendered on a main display screen (i.e. a display associated with the advertising marker) (paragraph 29; “the system including an item having at least one advertising marker, an image capturing module to capture images of the item in a first scene and an image display module to display images in a second scene providing a mixed reality experience to the user”).  
Cheok also teaches in response to identification of the visual cue (i.e. the advertising marker), determining additional information that is in addition to the scene that is displayed on the main display (i.e. the additional information about the second scene described in paragraph 29, wherein the additional information is superimposed over the first scene (displayed in addition to the scene that is displayed on the main display)), the additional information including graphics or text related to the scene (i.e. the associated multimedia content described in paragraph 29) (paragraph 29; “In addition, the second scene is generated by retrieving multimedia content associated with an identified advertising marker, and superimposing the associated multimedia content over the first scene in a relative position to the identified marker”);
Therefore, one ordinary skilled in the art at the time of the invention would have modified Kubo in view of Cheok to add visual cue/advertising markers and its corresponding visual cue/advertising markers identification system via an imaging capture device to the display system of Kubo in order to achieve the predictable result of improving player gaming experience by involving the image capture devices/elements into a game.
The combination of  Kubo and Cheok fail to explicitly disclose the following limitations:
(the scene) is a video scene
Landis teaches a gaming system that include a scene wherein the scene is a video scene (i.e. a scene associated with the video data described in paragraph 26 and also associated with the visual cues described in the abstract) (abstract and paragraph 26; paragraph 26 teaches that the DVD may also contain video data which is sent by the DVD player via video signal to a video display device, such as a television or a computer monitor, which may provide further narrative, supportive information, or the like).
Landis also teaches the video scene include virtual cues (abstract; abstract teaches that the game may also involve visual cues which are synchronized with the different audio cues and which aid the player when the visual cues are displayed on a display device).
Therefore, one ordinary skilled in the art at the time of the invention would have modified the combination of Kubo and Cheok in view of Landis to include the aforementioned methods in order to provide a game which stimulates the imagination of players/children in an interactive fashion (as described by Landis, paragraph 3).
8.	Regarding claim 2, Cheok also teaches the image capture device is a video capture device configured to continuously capture changing frames defined by the display data as it is rendered on the main display screen, wherein the additional information presented on the personal display is updated accordingly based on identification of the visual cue (i.e. advertising marker) or additional visual cues defined in the changing frames by the display data (abstract and paragraph 29).
9.	Regarding claim 3 and 11, Cheok also teaches the visual cue is defined by an object of the video game or a marker (i.e. advertising marker) (abstract and paragraph 29).
10.	Regarding claim 4, Cheok also teaches the additional information defines at least one additional object of the video game (i.e. for the video scene) (abstract and paragraphs 29 and 188).
11.	Regarding claim 5, Cheok also teaches the additional information includes receiving the additional information over a wireless connection by the portable device (abstract and paragraphs 29 and 188).
12.	Regarding claim 6, Cheok also teaches determining the additional information includes generating the additional information by the portable device (abstract and paragraphs 29 and 188).
13.	Regarding claim 7, Cheok also teaches the additional information includes incorporating the graphics into the scene of the video game to provide extra functionality for the video game (i.e. for the video scene) (abstract and paragraphs 29 and 188).
14.	Regarding claim 8, Cheok also teaches determining additional information includes accessing a user preference setting defined for a user of the portable device, the additional information being defined based on the user preference setting (abstract and paragraphs 29 and 188).
15.	Regarding claim 9, Kudo discloses a method for interfacing with a video game (
FIG. 1 and Col 7, 43 – 49), comprising:
rendering display data on a main display, the display data defining a scene rendered by the video game (FIG. 1 and Col 7, 43 – 49);
determining first additional information that is in addition to the scene of the video game that is displayed on the main display, the first additional information defining graphics or text to be added to the scene of the video game (FIG. 1 and Col 7, 43 – 49; a first portable device shown FIG. 1);
presenting the first additional information on a first personal display incorporated into the first portable device, the presentation of the first additional information being synchronized to the rendering of the display data on the main display (FIG. 1 and Col 7, 43 – 49)
determining second additional information that is in addition to the scene of the video game that is displayed on the main display, the second additional information defining graphics or text to be added to the scene of the video game, the second additional information being different from the first additional information (FIG. 1; Col 7, 43 – 49; abstract; a second portable device that is the same as the one shown in FIG. 1, but used by another user) ;
presenting the second additional information on a second personal display incorporated into the second portable device, the presentation of the second additional information being synchronized to the rendering of the display data on the main display (FIG. 1; Col 7, 43 – 49)
Kubo fails to explicitly disclose the following limitations:
the display data being configured to include a visual cue 
capturing the display data by a first image capture device incorporated into a first portable device while being directed toward the main display to enable the capturing
analyzing the captured display data of the first image capture device to identify the visual cue as depicted in the scene of the video game as depicted in the display data 
the determining of first additional information is in response to identification of the visual cue 
the synchronization being driven by the identification of the visual cue 
capturing the display data by a second image capture device incorporated into a second portable device while being directed toward the main display to enable the capturing 
analyzing the captured display data of the second image capture device to identify the visual cue as depicted in the scene of the video game as depicted in the display data 
the determining of second additional information is in response to identification of the visual cue 
Cheok teaches:
the display data being configured to include a visual cue (i.e. an advertising marker) (abstract and paragraphs 29 and 188);
capturing the display data by a first image capture device incorporated into a first portable device while being directed toward the main display to enable the capturing (abstract and paragraphs 29 and 188);
analyzing the captured display data of the first image capture device to identify the visual cue as depicted in the scene of the video game as depicted in the display data (abstract and paragraphs 29 and 188)
the determining of first additional information is in response to identification of the visual cue (abstract and paragraphs 29 and 188)
the synchronization being driven by the identification of the visual cue (abstract and paragraphs 29 and 188)
capturing the display data by a second image capture device incorporated into a second portable device while being directed toward the main display to enable the capturing (abstract and paragraphs 29 and 188);
analyzing the captured display data of the second image capture device to identify the visual cue as depicted in the scene of the video game as depicted in the display data (abstract and paragraphs 29 and 188)
the determining of second additional information is in response to identification of the visual cue (abstract and paragraphs 29 and 188)
Therefore, one ordinary skilled in the art at the time of the invention would have modified Kubo in view of Cheok to include the aforementioned method in order to achieve the predictable result of improving player gaming experience by involving the image capture devices/elements into a game and enhance player’s interest in a game by having a game with multiple portable devices.
All the remaining limitations of this claim were discussed in the rejection for claims 1 and 17 (see above for details). 
16.	Regarding claim 10,  Cheok teaches the first image capture device is a first video capture device configured to continuously capture changing frames defined by the display data as it is rendered on the main display screen, wherein the first additional information presented on the first personal display is updated accordingly based on identification of the visual cue or additional visual cues defined in the changing frames by the display data; wherein the second image capture device is a second video capture device configured to continuously capture the changing frames defined by the display data as it is rendered on the main display screen, wherein the second additional information presented on the second personal display is updated accordingly based on identification of the visual cue or additional visual cues defined in the changing frames by the display data (abstract and paragraphs 29 and 188)
17.	Regarding claim 12, Cheok teaches the first additional information or the second additional information defines at least one additional object of the video game (i.e. for the video scene) (abstract and paragraphs 29 and 188). 
18.	Regarding claim 13, Cheok teaches the first additional information or the second additional information includes receiving the additional information over a wireless connection by the first portable device or the second portable device, respectively (abstract and paragraphs 29 and 188).
19.	Regarding claim 14, Cheok teaches determining the first additional information or the second additional information includes generating the first additional information or the second additional information, respectively, by the first portable device or the second portable device, respectively (abstract and paragraphs 29 and 188).
20.	Regarding claim 15, Cheok teaches presenting the first additional information or the second additional information includes incorporating the graphics or text of the first additional information, or the graphics or text of the second additional information, respectively, into the scene (i.e. the video scene) of the video game to provide extra functionality for the video game (i.e. the video scene) (abstract and paragraphs 29 and 188).
21.	Regarding claim 16, Cheok teaches determining the first additional information or the second additional information includes accessing a user preference setting defined for a user of the first portable device or the second portable device, respectively, the first additional information or the second additional information being respectively defined based on the user preference setting (abstract and paragraphs 29 and 188).
22.	Regarding claim 18, Cheok teaches the image capture device is a video capture device configured to continuously capture changing frames defined by the display data as it is rendered on the main display screen, wherein the additional information presented on the personal display is updated accordingly based on identification of the visual cue or additional visual cues defined in the changing frames by the display data (abstract and paragraphs 29 and 188).
23.	Regarding claim 19, Cheok teaches the image generation logic is configured to determine the additional information by receiving the additional information over a wireless connection or by generating the additional information at the portable device (abstract and paragraphs 29 and 188).
24.	Regarding claim 20, Cheok teaches a head mount for enabling the portable device to be worn by a user (abstract and paragraphs 29 and 189; Virtual objects are augmented onto the marker before outputting to a monitor 216 or head-mounted device (HMD)).

Response to Arguments
25.	Regarding claims 1 – 20, the applicant argues that the combination of Kubo and Cheok fail to teach all the newly amended limitations of the claims (Remarks, pages 9 - 10).
	The examiner agrees. However, the new rejections of Kubo, Cheok and Landis teach all the newly amended limitations of the aforementioned claims (see rejections above for details).

Conclusion
26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760. The examiner can normally be reached M-S 10 am - 2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER S VASAT can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.L/Examiner, Art Unit 3715                                                                                                                                                                                                        



/PETER S VASAT/Supervisory Patent Examiner, Art Unit 3715